CONCURRING OPINION
Evans, Judge:
I concur in the majority opinion to the extent that I think the protest should be sustained. I do not concur in the conclusion that the unit values of the so-called commercial invoice constitute the only acceptable evidence of value here. We are not sitting as an appraisement court but are passing on the question of whether or not an inspector detailed to make an examination of the merchandise on the informal entry would have a right to correct the figures he originally either had inserted, or caused to be inserted, on the informal entry sheet.
Article 344 of the Customs Regulations of 1937, which governs the making of informal entry, carries only one provision with relation to appraisement under such entries. Subsection (/) is as follows:
GO The collector may, in his discretion, require any merchandise entered in accordance with this article to be regularly examined and appraised.
Otherwise the practice would appear to be that the values being less than $100 are accepted as made by the inspector. It is a matter of common knowledge that such entries and appraisals are made by inspectors on the docks almost daily. Inasmuch as it is not a formal appraisement it would not come within the strict rule that would prevent the inspector from correcting the values. If he had no authority to make even an informal appraisement there has been no appraisement made of this merchandise, although the record shows that the entry was liquidated on August 17, 1937. Apparently the inspector corrected his figures under date of December 4, 1937. T am of the opinion that the better rule would be to hold that the inspector had a right to correct his figures which represented his informal action on the value placed on the entry, and, having so corrected them, the liquidation should be made accordingly.